 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURP———T-5yyrerp ere oee
FOR THE NORTHERN DISTRICT OF TEXANORTHERN DISTRICT OR TEXAS
DALLAS DIVISION iLED
UNITED STATES OF AMERICA § Do tht
§
v. § CASE NO.: 3:19-CR-000$7-SSEP ~ 3 2019
§
§ 2
MARCUS CARL GRANT (02) § CLERK, U.S ASS FRICT COURT
By
REPORT AND RECOMMENDATION cpu

 

 

 

 

CONCERNING PLEA OF GUILTY

MARCUS CARL GRANT by consent, under authority of United States v. Dees, 125 F.3d 261 (Sth Cir. 1997),
has appeared before me pursuant to Fed. R. Crim.P. 11, and has entered a plea of guilty to Counts One and Two of the
Superseding Information. After cautioning and examining MARCUS CARL GRANT under oath concerning each of
the subjects mentioned in Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offense
charged is supported by an independent basis in fact containing each of the essential elements of such offense. I therefore
recommend that the plea of guilty be accepted, and that MARCUS CARL GRANT be adjudged guilty of 21 U.S.C. §§
841(a)(1), Possession with Intent to Distribute a Controlled Substance and 18 U.S.C. §§ 922(g) Possession of a
Firearm by a Convicted Felon and have sentence imposed accordingly. After being found guilty of the offense by the

)
The defendant is currently in custody and should be ordered to remain in custody.

C] The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(1) unless the Court finds by clear and
convincing evidence that the defendant is not likely to flee or pose a danger to any other person or the community

if released.

C) The Government does not oppose release.

O The defendant has been compliant with the current conditions of release.

O I find by clear and convincing evidence that the defendant is not likely to flee or pose a danger to any other

person or the community if released and should therefore be released under § 3142(b) or (c).

The Government opposes release.
The defendant has not been compliant with the conditions of release.

If the Court accepts this recommendation, this matter should be set for hearing upon motion of the
Government.

OOO

CI The defendant must be ordered detained pursuant to 18 U.S.C. § 3143(a)(2) unless (1)(a) the Court finds there is a
substantial likelihood that a motion for acquittal or new trial will be granted, or (b) the Government has
recommended that no sentence of imprisonment be imposed, or (c) exceptional circumstances are clearly shown
under § 3145(c) why the defendant should not be detained, and (2) the Court finds by clear and convincing evidence
that the defendant is not likely to flee or pose a danger to any other person or the community if released.

    
    

Date: September 3, 2019

q

UNI

NOTICE

Failure to file written objections to this Report and Recommendation within fourteen (14) days from the date of its

service shall bar an aggrieved party from attacking such Report and Recommendation before the assigned United States
District Judge. 28 U.S.C. §636(b)(1)(B).

 

GISTRATE JUDGE
